BLUE, Judge.
Cathy Jane Deese appeals the amended final judgment on her motion to modify and to establish arrearages for past due child support. We affirm. Although we conclude the court did not abuse its discretion in reducing a portion of the arrearage to judgment, we feel the court’s reasoning requires comment.
The record reveals the arrearage judgment was entered as a result of the trial court’s reluctance to assist the former wife in collecting that portion of the arrearage. The trial court’s position is contrary to the intent of section 61.17(3), Florida Statutes (1991). The judgment for arrearage does not preclude the former wife’s right to pursue collection.
SCHOONOVER, A.C.J., and ALTENBERND, J., concur.